                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


BANK OF COLORADO, a Colorado                      CV 18-149-BLG-SPW-TJC
corporation,

                    Plaintiff,                    ORDER

vs.

WIBAUX 1, a Montana limited liability
company, JEFFREY W. BERGER,
a/k/a Jeff Berger, TAMI M. BERGER,
a/k/a Tami Berger, PRO-FRAC
HEATING & TRUCKING, LLC, a
North Dakota limited liability company
and UNITED STATES OF AMERICA,
acting thru the Internal Revenue
Service,

                    Defendants.

      Plaintiff moves for the admission of Scott Sandberg to practice before this

Court in this case with Geoffrey R. Keller to act as local counsel. Mr. Sandberg’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Scott Sandberg pro hac vice is GRANTED on the condition that Mr. Sandberg

shall do his own work. This means that Mr. Sandberg must do his own writing,

sign his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Sandberg, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 16th day of November, 2018.



                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
